Case 2:21-cv-03043-JS-JMW Document1 Filed 05/27/21 Page 1 of 4 PagelD #: 1

AISHA K. BROSNAN (AB 5986)

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

7 Bayview Avenue

Northport, New York 11768

(631) 261-7778

WM 20-351 AB
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

JEAN GHOLSON, * Docket No.:
Plaintiff,
-against- NOTICE OF REMOVAL
WAL-MART STORES EAST, LP.
Defendants.
xX

 

TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

Defendant, WAL-MART STORES EAST, LP for the removal of this action from the
Supreme Court of the State of New York, County of SUFFOLK, to the United States District Court
for the EASTERN District of New York, respectfully shows this Honorable Court:

FIRST: Defendant, WAL-MART STORES EAST, LP is a defendant in a Civil
action brought against it in the Supreme Court of the State of New York, County of SUFFOLK,

entitled:
Case 2:21-cv-03043-JS-JMW Document1 Filed 05/27/21 Page 2 of 4 PagelD #: 2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

JEAN GHOLSON, . Index No.: 609963/2020
Plaintiffs,
-against-
WAL-MART STORES EAST, LP.
Defendants.
xX

 

Copies of the Summons, the Complaint, and WAL-MART STORES EAST, LP’s Answer are
annexed hereto as Exhibit A.

SECOND: That this action seeks recovery for damages sustained as a result of
personal injuries allegedly suffered by the plaintiff while on the defendant's premises.

THIRD: The grounds for removal are that this Court has original jurisdiction
pursuant to 28 § 1332(a)(1). The amount in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between citizens of different States. Annexed hereto as
Exhibit “B” is defendant’s Combined Demands of Defendant with CPLR 3017(c) demand. Annexed.
hereto as Exhibit “C” is plaintiff's Response to Demand for CPLR 3017(c), via email
correspondence received by this defendant on May 2, 2021.

FOURTH: The defendant, WAL-MART STORES EAST, LP, is a Delaware limited
partnership with its corporate headquarters and principal place of business in Arkansas. WSE
Investment, LLC, is the limited partner of WAL-MART STORES EAST, LP, and WSE
Management, LLC is the General Partner. Both are Delaware companies with their principal places
of business in Arkansas. The sole member of both limited liability companies is Wal-Mart Stores

East, Inc. Wal-Mart Stores East, Inc. is a citizen of Arkansas. It is incorporated in Arkansas and
Case 2:21-cv-03043-JS-JMW Document1 Filed 05/27/21 Page 3 of 4 PagelD #: 3

its principal place of business is in Arkansas. Thus, for diversity purposes, the defendant is a citizen
of Arkansas. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 108 L.Ed.2d
157 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the
citizenship of each of its general and limited partners); Cosgrove v. Bartolotta, 150 F.3d 729, 731
(7th Cir.1998) (stating that, for purposes of diversity jurisdiction, a limited liability company has
the citizenship of its members).

FIFTH: That upon information and belief Plaintiff is a citizen of the State of New
York, County of SUFFOLK.

SIXTH: In that this action is between citizens of different states and seeks damages
in excess of $75,000.00, than pursuant to 28 U.S.C.A. § 1332 and 28 U.S.C.A. § 1441 and § 1446
the case should be removed from the Supreme Court of the State of New York, County of
SUFFOLK to the United States District Court for the EASTERN District of New York.

Dated: Northport, New York
May 27, 2021

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

By:  /s/Aisha K. Brosnan
AISHA K. BROSNAN (AB 5986)
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778
File No.: WM 20-351 AB

TO: SANDERS, SANDERS, BLOCK, et al.
Attorneys for Plaintiff
100 Herricks Road
Mineola, NY 11501
(516) 741-5252
Case 2:21-cv-03043-JS-JMW Document1 Filed 05/27/21 Page 4 of 4 PagelD #: 4

AFFIDAVIT OF MAILING

STATE OF NEW YORK _ )
) ss:
COUNTY OF SUFFOLK _ )

DANIELLE INFANGER, being duly sworn, deposes and says:

That your deponent is not a party to this action, is over 18 years of age and resides
at Huntington, New York.

That on the 27” day of May, 2021 deponent served the within NOTICE OF
REMOVAL

UPON:

SANDERS, SANDERS, BLOCK, et al.
Attorneys for Plaintiff

100 Herricks Road

Mineola, NY 11501

(516) 741-5252

The address designated by said attorney for that purpose by depositing a true copy
of same enclosed in a postpaid properly addressed wrapper, in an official depository under the
exclusive care and custody of the United States Post Office Department within the State of New
York.

—

DANIEL ANGER ” C\ =

 
 

Sworn to before me this
27" day of May, 2021.

Looure Omodaee—

NOTARY PUBLIC

 

NVERSO
KAREN A. co .
RY PUBLIC-STATE OF NEW YOR

No. 01c04907647

Qualified in Suffolk County Boar

n Expires 10-13--<—=

NOTA

My Commissio
